PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/152,793
Filing Date: 5 Oct 2018
Appellant(s): Pariseau et al.



__________________
Seaton J. Curran
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 28, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/29/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3, 6-13, and 16-20 are rejected under 35 USC 101 because the claimed invention is directed to a grouping of abstract ideas without significantly more.

(2) Response to Argument
Overview
The Examiner asserts that Claims 1-3, 6-13, and 16-20 recite limitations directed to a certain method of organizing human activity and/or mental processes without significantly more under the two-part Alice framework.
In the Final Rejection, dated 4/29/21, the Examiner analyzed the claims under the two-part Alice framework and indicated that the limitations of Independent Claim 1 such as “a corresponding column, each of the plurality of virtual reels including a plurality of credit prize symbols”, “spin and stop each of the plurality of virtual reels to an outcome of the game”, and “generating a plurality of unisymbol reels for use during the bonus feature event, each unisymbol reel in corresponding cell of the grid and including a plurality of bonus credit prize symbols, the plurality of bonus credit prize symbols includes active prize symbols and inactive prize symbols” as being directed to steps of a certain method of organizing human activity because they are directed to determining a reel game outcome on a plurality of virtual reels including a plurality of credit prize symbols.  The Examiner has construed these limitations as analogous to managing a social activity because it recites steps for managing a reel game by following mere rules or instructions under Step 2A-prong 1.  
see MPEP 2106.04(a)II-III).  For at least these reasons, the Examiner requests that rejection under 35 USC §101 be maintained under Step 2A-prong 1. 
Examiner has reviewed and analyzed the additional limitations and found that they do not integrate the claim into a practical application because they are directed to i) invoking the use of a general purpose computer to implement the abstract idea; ii) extra-solution activity of the abstract idea; and/or iii) a technological environment or field of use to perform the abstract idea (see MPEP 2106.05(f), (g), and/or (h)).
Specifically, the Examiner construed the additional limitations such as “a display unit configured to display game screens including computer-generated images;”, “a memory device storing a game execution program including computer instructions for generating a computer-generated graphics of a plurality of virtual reels;”, “a game control unit for executing a game including the plurality of virtual reels, the game control unit including a processor programmed to execute the game execution program to: display game screen on the display unit including a grid having a plurality of cells arranged in a plurality of rows and columns”, “display the plurality of virtual reels in the grid, each virtual reel being displayed in a corresponding column, each of the plurality of virtual reels including a plurality of credit prize symbols”, to display an outcome of the game”, “generating a plurality of unisymbol reels for use during the bonus feature event, each unisymbol reel being displayed in a corresponding cell of the grid and including a plurality of bonus credit prize symbols”, on the game screen prior to a spin”, “displaying an inactive prize symbol being locked in place”, “stopping the plurality of unisymbol reels to display a bonus feature event outcome” as reciting mere instructions to invoke a general purpose computer to implement the abstract idea (see MPEP 2106.05(f)), steps directed to extra solution activity to display or convey game information to a user (see MPEP 2106.05(g)), and/or provide a technological environment or field of use to perform the abstract idea (see MPEP 2106.05(h)).  Stated differently, the Examiner finds that the focus of the claims is directed to a certain method of organizing human activity (e.g., managing a reel game) and/or mental processes in which the additional limitations do not integrate the claim into a practical application.  For at least these reasons, the Examiner request that the rejection under 35 USC 101 be maintained under Step 2A-prong 2.
Under Step 2B, the Examiner has indicated that the additional elements of the claims, as exemplified by independent Claim 1, such as “gaming machine” comprising “a display unit”, “a memory device”, “a game control unit” are directed to general components performing ordinary and routine functions known to one of ordinary skill in the gaming arts.  
Specifically, the Examiner has identified, in accordance with Berkheimer, the prior art of Vancura (US 2010/0029381) which discloses a conventional game machine device comprising a display, a memory device, a game control unit (e.g., processor) to execute a casino game using instructions stored in memory as being known in the gaming arts (see Vancura, 0008, 0037-0041).  It follows that the additional elements do not amount to an inventive concept and are directed to an abstract idea without significantly more.  For at least these reasons, the Examiner request that the rejection under 35 USC 101 be maintained under Step 2B.
Examiner asserts that independent Claims 11 and 19 are directed to substantially the same subject matter and should be maintained for substantially the same reasons as discussed above with respect to independent Claim 1
Independent Claim 11 is directed to an embodiment to “One or more non-transitory computer-readable storage media, having computer-executable instructions embodied thereon” and independent Claim 19 to an embodiment towards “a mobile device” as opposed to a game machine.  However, the subject matter recited in the claims is substantially similar to the scope of independent Claim 1 and should be maintained for the same reasons as discussed above.
Examiner asserts that the limitations of dependent claims 2 and 12 further recite a certain method of organizing human activity and/or mental process as steps directed to a fundamental economic activity (e.g., managing a wagering game).
Specifically, dependent claims 2 and 12 further recite “receive a signal indicating a wager amount being placed by the player” and “upon determining the wager amount being less than a predefined wager amount, display the plurality of virtual reels including a plurality of locked credit prize symbols and a plurality of unlocked credit prize symbols” as reciting limitations which places into focus that the claims recite limitations directed to a certain method of organizing human activity such as managing a social activity and/or a fundamental economic activity (e.g., managing a wagering reel game).  For at least these reasons, the Examiner request that dependent claims 2 and 12 further clarify that the claims recite a certain method of organizing human activity under Step 2A-prong 1.
Appellant argues that Examiner has oversimplified and the invention as rules for conducting a wagering game being performed by a human or being performed within the human mind.

The Examiner respectfully disagrees.  The Examiner has interpreted the claims under the BRI using the two part Alice/Mayo test and evaluated under Step 2A-prong 1 that the claims as a whole, under the broadest reasonable interpretation, recite a judicial exception such as a certain method of organizing human activity and/or mental process (see Final Rejection – 4/29/21, pg 6-7; MPEP 2106.04(a)(2) II-III); do not recite additional limitations which integrate the claims into a practical application under Step 2A-prong 2 (see Final Rejection, pg. 6-7 – citing MPEP 2106.05(f), (g), (h)); and the additional elements when viewed individually and/or as a collection of elements do not amount to significantly more under Step 2B (see Final Rejection, pg. 7, MPEP 2106.05).  
A.  Appellant argues independent Claim 1 recites “display the plurality of virtual reels in the grid” which uses a reel strip data file and symbol image data files stored in memory and has been oversimplified and mischaracterized as rules for conducted a wagering game being performed by a player or being performed in the player’s mind (see Appeal Brief, pg. 16-18).
Specifically, the Appellant argues that this limitation is directed to the recitation of “specific physical structure of the game screen including the virtual reels being displayed and define the specific automated sequence of animated images of the reels displayed to the player (see Appeal Brief, pg. 16-18).  The Examiner respectfully disagrees.  In the Final Rejection, dated 4/29/21, the Examiner notes that consideration has been made for the limitation “display the plurality of virtual reels in the grid” was not construed as reciting an abstract idea but under Step 2A-prong 2.   The limitation was found to be an additional element of the abstract idea which did not integrate the claim into a practical application because it amounted to mere instructions to invoke a general purpose computer to implement the abstract idea (see MPEP 2106.05(f)), extra solution activity of the abstract idea (see MPEP 2106.05(g)), and/or a technological environment or field of use to perform the abstract idea (see MPEP 2106.05(h)).  For instance, Vancura discloses that conventional casino base machine includes a base slot platform, which may be video or mechanical and includes products such as multi-reel, multi-line casino games which are known (see Vancura, 0041).   For at least this reason, the Examiner request that the rejection be maintained. 
B.  Appellant argues independent Claim 1 recites “spin and stop each of the plurality of virtual reels to display an outcome of the game” recites a limitation for use of a processor and a reel strip data file stored in memory that has been oversimplified and mischaracterized as rules for conducted a wagering game being performed by a player or being performed in the player’s mind (see Appeal Brief, pg. 19-20).
Appellant’s representative argues that the limitation requires the processor to “spin and stop each of the plurality of reels to display an outcome of the game” which may not be construed as part of the abstract idea (see Appeal Brief, pg. 19-20, 25).  The Examiner respectfully disagrees.  The aforementioned limitation recites a step of managing a slot reel game to determine a game outcome which has been construed as being analogous to managing a social activity by following rules or instructions (see MPEP 2106.04(a)(2)II C).  For at least this reason, the Examiner request that the rejection be maintained.
C.  Appellant argues independent Claim 1 recites “detect a trigger condition including a plurality of credit prize symbols appearing in the outcome of the game, and responsively initiate a bonus feature event” which recites a processor to detect and perform an automated sequence of animated unisymbol reel images displayed during the bonus feature event and has been oversimplified and mischaracterized as rules for conducted a wagering game being performed by a player or being performed in the player’s mind (see Appeal Brief, pg. 20-25).
Appellant’s representative argues that the claims recite the “specific physical structure of the game screen including the virtual reels being displayed and define the specific automated sequence of animated images of the reels displayed to the player” (see Appeal Brief, pg. 25).  The Examiner respectfully disagrees.  The limitation recites an abstract idea such as a certain method of organizing human activity and/or mental process of implementing a rule and/or instruction of managing a reel game by an observation, evaluation, judgment, and/or opinion.   The additional limitations to be performed by a processor and/or display amount to mere instructions to implement the abstract idea on a general purpose computer and/or a technological environment and/or field of use to perform the abstract idea (see MPEP 2106.05(f) and (h)).  For at least these reasons, the Examiner request the rejection be maintained.
Appellant argues that Claims 1-3, 6-13, and 16-20 are Directed to Patent Eligible Subject Matter under 35 USC §101 in which independent Claims 1, 11, and 19 are argued individually and addressed in the sections below 
Claims 1-3 and 6-10
-Appellant’s representative argues that Independent Claim 1 under Step 2A-prong 1 does not recite activity of a single person or activity that involves multiple people and does not fall within the “certain methods of organizing human activity” grouping of abstract ideas because under the BRI the claim defines “a gaming machine that displays a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure” (Appeal Brief, pg. 32-40).
The Appellant’s representative argues that the claims recites steps to an algorithm to display a specific physical structure of a game screen and virtual reels and the specific automated virtual reels and the specific automated sequence of animated unisymbol reel images including locked and unlocked unisymbol reels displayed during the bonus feature event (see Appeal Brief, pg. 32-37).  Specifically, the Appellant argues the claims are not directed to a certain method of organizing human activity because i) the Examiner has not provided a basis or evidence to support interpreting the claims to encompass activities of a single person or activities that involves multiple people (see Appeal Brief, pg. 32-37; and ii) claims recite a sequence of computer images on a gaming machine and define the specific structural elements of the game screen including virtual reels displayed on the display unit, define the prescribed functionality of the virtual reels on the game screen, and recite the steps to create the physical display of a specific automated sequence of animation images of the reels displayed to the player (see Appeal Brief, pg. 38-40).  The Examiner respectfully disagrees.  The Specification clearly indicates that the focus of the claim is “gaming machine, a control method for a gaming machine, and a program for a gaming machine and/or mobile computing device that provides a game to a player” (see Specification, 0029).  Stated differently, the Examiner maintains that the focus of the claims under the broadest reasonable interpretation is directed to managing social activities for a player playing a reel game.
Moreover, the claims additionally recite limitations that may be construed as mental processes because they recite instructions to perform steps that include observations, evaluations, judgments, and opinions.  For instance, the limitations “detect an appearance of a special symbol in the outcome of the game”, “determine a credit prize amount based on the credit prize symbols appearing in the outcome of the game”, “detect a trigger condition including a plurality of credit prize symbols appearing in the outcome of the game”, “detecting an appearance of inactive prize symbols on the game screen prior to a spin” and “determining a credit prize award based on a credit value associated with each active prize symbol” recite concepts that may be performed in the human mind but are merely claimed to perform that concept on i) a generic computer; ii) in a computer environment; and/or iii) using a computer as a tool to perform the mental process.  Therefore, the Examiner maintains that the claims are directed to a grouping of abstract ideas such as a certain method of organizing human activity and/or mental processes.  For at least these reasons, the Examiner request that the rejection under 35 USC 101 be maintained. 
-Appellant argues that the claimed invention recited in Claims 1-3 and 6-10, under Step 2A-prong 2, when viewed individually and/or as a collective whole, are integrated into a practical application because they improve the functioning of a computer or improves another technology or technical field because i) they create the physical display of animated images on display screen and defines a processor that provides specific structural elements of a structured graphical game displayed on a display unit and defines the prescribed functionality of the specific structural elements of the game screen to improve gaming machine technology (see Appeal Brief, pg. 40-42) and ii) the game execution program increases the flexibility of providing bonus credit awards to players during the bonus feature event, and increasing the player’s interest in playing the game (see Appeal Brief, pg. 43-47).
Examiner maintains that the claims 1-3 and 6-10 recite a certain method of organizing human activity and/or mental processes in which the additional steps directed to displaying the game outcome on the display unit is not indicative of integration into a practical application because they amount to mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (see MPEP 2106.05(f)); add mere insignificantly extra-solution activity to the judicial exception (e.g., displaying a game screen, display the plurality of virtual reels in the grid) (see MPEP 2106.05(g)), and generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  For at least these reasons, the Examiner request that the rejection under 35 USC 101 be maintained.
With respect to dependent claim 2, the Examiner maintains that the additional elements of receiving a wager amount being placed by the player, and upon determining the wager amount being less than a predefined wager amount” as an additional step of the abstract idea such as a certain method of organizing human activity (e.g., fundamental economic activity).  For at least this reasons, the Examiner request that the rejection under 35 USC 101 be maintained.
Regarding claim 3, the Examiner maintains that the limitation “determine the credit prize amount based on a credit value associated with each unlocked credit prize symbol appearing in the game outcome” further recites an additional limitation of the abstract idea as being directed to a certain method of organizing human activity and/or mental processes.
Regarding claim 6, the Examiner maintains that the limitation “select one of the cells prior to a spin of the plurality of unisymbol reels and display a special unisymbol in the randomly selected cell, the special unisymbol reel including a group of bonus credit prize symbols and the special symbol, and spin and stop the plurality of unisymbol reels to display the outcome of the bonus feature event outcome” as being directed to further steps of the abstract idea under Step 2A-prong 1 and does not integrate the claim into a practical application under Step 2A-prong 2 (see MPEP 2106.05(f)-(h)).
Regarding claim 7, the Examiner maintains that the limitation “an extended spin of the special unisymbol reel during the display of the bonus feature event outcome” merely recites an additional step of a certain method of organizing human activity.
Regarding claim 8, the Examiner maintains that the limitation “detect the appearance of the special symbol being displayed in the bonus feature outcome and responsively provide an additional credit award based on a credit value of each inactive prize symbol appearing in the bonus feature event outcome, and unlock each unisymbol reel displaying an inactive prize symbol and initiate another spin of each of the plurality of unisymbol reels” amounts to further limitations of a certain method of organizing human activity and/or mental processes.
Regarding claim 9, the Examiner maintains that the limitation “detecting an appearance of an inactive prize symbol in each cell with the unisymbol reels stopped” further defines a mental process for a certain method of organizing human activity and is directed to an abstract idea.
Regarding claim 10, the Examiner maintains that the limitations “generating each virtual reel including a plurality of virtual reels for use with an instance of the game by: generating each virtual reel including a plurality of fixed symbol positions…randomly select a credit prize symbol from a group of credit prize symbols for each of the prize symbol positions and populate each credit prize symbol position with a corresponding selected credit prize symbol” further defines a certain method of organizing human activity.  Moreover as disclosed in Vancura, providing an associated object on a display in a casino game by a random number generator is conventional and well-known in the gaming arts (see Vancura, 0011, 0040).  
For at least the reasons, provided above, the Examiner has analyzed the claims under the two-part Alice/Mayo test and request that the rejection of Claims 1-3 and 6-10 under 35 USC 101 be maintained.
Claims 11-13 and 16-18
-Appellant’s representative argues that Independent Claim 11 under Step 2A-prong 1 does not recite activity of a single person or activity that involves multiple people and therefore does not fall within the “certain methods of organizing human activity” because i) it does not define steps that require the performance of a human dealer and/or players to tell the players and the dealer what to do and ii) define a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure (Appeal Brief, pg. 47-49).
The Appellant’s representative argues that the claims do not recite a single person or activity that involves multiple people.  The Examiner respectfully disagrees.  The claims are directed to a certain method of organizing human activity and/or mental processes for reciting steps for managing a reel game including rules and/or instructions.  Moreover, dependent claim 12 recites the additional limitation to receive a wager being placed by the player which explicitly recites an activity that requires the performance of a person and a fundamental economic activity.  For at least this reasons, the Examiner request the rejection be maintained.
Furthermore, the Appellant argues that the claims recite steps in an algorithm to display a specific physical structure of a game screen and virtual reels and the specific automated virtual reels and the specific automated sequence of animated unisymbol reel images including locked and unlocked unisymbol reels displayed during the bonus feature event (see Appeal Brief, pg. 48-49).  Specifically, the Appellant argues that the claims recite a sequence of computer images on a gaming machine and define the specific structural elements of the game screen including virtual reels displayed on the display unit, define the prescribed functionality of the virtual reels on the game screen, and recite the steps to create the physical display of a specific automated sequence of animation images of the reels displayed to the player (see Appeal Brief, pg. 48-49).  The Examiner respectfully disagrees.  The Specification clearly indicates that the focus of the claim is “gaming machine, a control method for a gaming machine, and a program for a gaming machine and/or mobile computing device that provides a game to a player” (see Specification, 0029).  Stated differently, the Examiner maintains that the focus of the claims under the broadest reasonable interpretation is directed to managing social activities for a person playing a reel game.
Moreover, the claims additionally recite limitations that may be construed as mental processes because they amount to concepts that include observations, evaluations, judgments, and opinions.  For instance, limitations such as “detect an appearance of a special symbol in the outcome of the game”, “determine a credit prize amount based on the credit prize symbols appearing in the outcome of the game”, “detect a trigger condition including a plurality of credit prize symbols appearing in the outcome of the game”, “detecting an appearance of inactive prize symbols on the game screen prior to a spin” and “determining a credit prize award based on a credit value associated with each active prize symbol” recite concepts that may be performed in the human mind but are merely claimed to perform that concept on i) a generic computer; ii) in a computer environment; and/or iii) using a computer as a tool to perform the mental process.  Therefore, the Examiner maintains that the claims are directed to a grouping of abstract ideas such as a certain method of organizing human activity and/or mental processes.  For at least these reasons, the Examiner request that the rejection under 35 USC 101 be maintained. 
-Appellant argues that the claimed invention recited in Claims 11-13 and 16-18, under Step 2A-prong 2, when viewed individually and/or as a collective whole, are integrated into a practical application because they improve the functioning of a computer or improves another technology or technical field because i) they defines specific structural elements of a structured graphical game displayed on a display unit and defines the prescribed functionality of the specific structural elements of the game screen to improve gaming machine technology (see Appeal Brief, pg. 49-52).
Examiner maintains that the claims 11-13 and 16-18 recite a certain method of organizing human activity and/or mental processes in which the additional steps directed to displaying the game outcome on the display unit are not indicative of integration into a practical application because they amount to mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (see MPEP 2106.05(f)); add mere insignificantly extra-solution activity to the judicial exception (e.g., displaying a game screen, display the plurality of virtual reels in the grid) (see MPEP 2106.05(g)), and generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  For at least these reasons, the Examiner request that the rejection under 35 USC 101 be maintained.
With respect to dependent claim 12, the Examiner maintains that the additional elements of receiving a wager amount being placed by the player, and upon determining the wager amount being less than a predefined wager amount” as an additional step of the abstract idea such as a certain method of organizing human activity (e.g., fundamental economic activity).  For at least this reasons, the Examiner request that the rejection under 35 USC 101 be maintained.
Regarding claim 13, the Examiner maintains that the limitation “determine the credit prize amount based on a credit value associated with each unlocked credit prize symbol appearing in the game outcome” further recites an additional limitation of the abstract idea as being directed to a certain method of organizing human activity and/or mental processes.
Regarding claim 16, the Examiner maintains that the limitation “select one of the cells prior to a spin of the plurality of unisymbol reels and display a special unisymbol in the randomly selected cell, the special unisymbol reel including a group of bonus credit prize symbols and the special symbol, and spin and stop the plurality of unisymbol reels to display the outcome of the bonus feature event outcome” as being directed to further steps of the abstract idea under Step 2A-prong 1 and does not integrate the claim into a practical application under Step 2A-prong 2 (see MPEP 2106.05(f)-(h)).
Regarding claim 17, the Examiner maintains that the limitation “detect the appearance of the special symbol being displayed in the bonus feature outcome and responsively provide an additional credit award based on a credit value of each inactive prize symbol appearing in the bonus feature event outcome, and unlock each unisymbol reel displaying an inactive prize symbol and initiate another spin of each of the plurality of unisymbol reels” amounts to further limitations of a certain method of organizing human activity and/or mental processes.
Regarding claim 18, the Examiner maintains that the limitations “generating each virtual reel including a plurality of virtual reels for use with an instance of the game by: generating each virtual reel including a plurality of fixed symbol positions…randomly select a credit prize symbol from a group of credit prize symbols for each of the prize symbol positions and populate each credit prize symbol position with a corresponding selected credit prize symbol” further defines a certain method of organizing human activity.  Moreover as disclosed in Vancura, providing an associated object on a display in a casino game by a random number generator is conventional and well-known in the gaming arts (see Vancura, 0011, 0040).  
Claims 19 and 20
-Appellant’s representative argues that Independent Claim 19 under Step 2A-prong 1 does not recite activity of a single person or activity that involves multiple people and does not fall within the “certain methods of organizing human activity” because i) it does not define steps that require the performance of a human dealer and/or players to tell the players and the dealer what to do and ii) a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure (Appeal Brief, pg. 52-54).
The Appellant’s representative argues that the claims do not recite a single person or activity that involves multiple people.  The Examiner respectfully disagrees.  The claims are directed to a certain method of organizing human activity and/or mental processes for managing a reel game by mere rules and/or instructions.  Moreover, dependent claim 12 recites the additional limitation to receive a wager being placed by the player which explicitly recites an activity that requires the performance of a person and a fundamental economic activity.  For at least this reasons, the Examiner request the rejection be maintained.
Furthermore, the Appellant argues that the claims recite steps in an algorithm to display a specific physical structure of a game screen and virtual reels and the specific automated virtual reels and the specific automated sequence of animated unisymbol reel images including locked and unlocked unisymbol reels displayed during the bonus feature event (see Appeal Brief, pg. 52-54).  Specifically, the Appellant asserts that the claims recite a sequence of computer images on a gaming machine and define the specific structural elements of the game screen including virtual reels displayed on the display unit, define the prescribed functionality of the virtual reels on the game screen, and recite the steps to create the physical display of a specific automated sequence of animation images of the reels displayed to the player (see Appeal Brief, pg. 53).  The Examiner respectfully disagrees.  The Specification clearly indicates that the focus of the claim is “gaming machine, a control method for a gaming machine, and a program for a gaming machine and/or mobile computing device that provides a game to a player” (see Specification, 0029).  Stated differently, the Examiner maintains that the focus of the claims under the broadest reasonable interpretation is directed to managing social activities for a person playing a reel game.
Moreover, the claims additionally recite limitations that may be construed as mental processes because they instructions to perform steps that include observations, evaluations, judgments, and opinions.  For instance, limitations such as “detect an appearance of a special symbol in the outcome of the game”, “determine a credit prize amount based on the credit prize symbols appearing in the outcome of the game”, “detect a trigger condition including a plurality of credit prize symbols appearing in the outcome of the game”, “detecting an appearance of inactive prize symbols on the game screen prior to a spin” and “determining a credit prize award based on a credit value associated with each active prize symbol” recite concepts that may be performed in the human mind but are merely claimed to perform that concept on i) a generic computer; ii) in a computer environment; and/or iii) using a computer as a tool to perform the mental process.  Therefore, the Examiner maintains that the claims are directed to a grouping of abstract ideas such as a certain method of organizing human activity and/or mental processes.  For at least these reasons, the Examiner request that the rejection under 35 USC 101 be maintained. 
-Appellant argues that the claimed invention recited in Claims 19-20, under Step 2A-prong 2, when viewed individually and/or as a collective whole, are integrated into a practical application because they improve the functioning of a computer or improves another technology or technical field because i) they defines specific structural elements of a structured graphical game displayed on a display unit and defines the prescribed functionality of the specific structural elements of the game screen to improve gaming machine technology (see Appeal Brief, pg. 54-55).
Examiner maintains that the claims 19-20 recite a certain method of organizing human activity and/or mental processes in which the additional steps directed to displaying the game outcome on the display unit are not indicative of integration into a practical application because they amount to mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (see MPEP 2106.05(f)); add mere insignificantly extra-solution activity to the judicial exception (e.g., displaying a game screen, display the plurality of virtual reels in the grid) (see MPEP 2106.05(g)), and generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  For at least these reasons, the Examiner request that the rejection under 35 USC 101 be maintained.
Regarding claim 20, the Examiner maintains that the limitation “select one of the cells prior to a spin of the plurality of unisymbol reels and display a special unisymbol in the randomly selected cell, the special unisymbol reel including a group of bonus credit prize symbols and the special symbol, and spin and stop the plurality of unisymbol reels to display the outcome of the bonus feature event outcome” as being directed to further steps of the abstract idea under Step 2A-prong 1 and does not integrate the claim into a practical application under Step 2A-prong 2 (see MPEP 2106.05(f)-(h)).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
Conferees:
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715     
                                                                                                                                                                                                   /ROBERT T CLARKE  JR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.